Citation Nr: 1020677	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to service-connected 
PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968 and from August 1970 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for diabetes mellitus and 
found, inter alia, that new and material evidence adequate to 
reopen claims of service connection for a skin disorder and 
hypertension had not been received.  The Veteran's 
disagreement with the RO's decision led to this appeal.

In a decision dated in August 1999, the Board determined that 
with respect to the matter of service connection for diabetes 
mellitus on a direct or presumptive basis that the claim had 
earlier been denied in an unappealed rating decision, and 
that the issue before it was whether new and material 
evidence had been received to reopen the claim.  In its 
August 1999 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for diabetes mellitus.  
In addition, in that decision the Board concluded that new 
and material evidence had not been received to reopen the 
claims for service connection for a skin disorder and 
hypertension.  The Board also denied service connection for 
diabetes mellitus claimed as secondary to PTSD.   The Veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion), filed in March 
2001, the parties moved the Court to vacate the Board's 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002).  By it Order in March 2001, the Court granted 
the motion, vacated the August 1999 Board decision, and 
remanded the matter to the Board for further action.

In May 2002, the Board denied applications to reopen the 
claims of entitlement to service connection for impotence, a 
bladder disorder, and a foot disorder.  The claims pertaining 
to diabetes, a skin disorder, and hypertension were noted to 
be inextricably intertwined with the issue of service 
connection for a psychiatric disorder as the Veteran asserted 
they were related to his mental conditions.  The Veteran 
appealed to the Court.

In August 2006, the Board remanded the issues to inform the 
Veteran that his attorney had withdrawn as his representative 
and give him the opportunity to appoint a new representative, 
send the Veteran corrective VCAA notification as to reopening 
a previously denied claim for service connection, obtain 
Social Security Administration records, and readjudicated the 
claims.

Most recently, in a January 2009 decision, the Board remanded 
the current issues on appeal for the RO to send the Veteran 
notification letters pursuant to the VCAA, obtain additional 
VA treatment records, provide examinations, and to 
readjudicate the claims.  A February 2009 notification letter 
was sent to the Veteran, contemporaneous VA treatment records 
were obtained, he was provided VA examinations in February 
2009, and his claims were readjudicated in a February 2010 
supplemental statement of the case.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In the February 2010 SSOC, the RO appears to have reopened 
the previously denied claims for service connection.  
However, the Board is required to address these particular 
issues (e.g., the new and material claim) in the first 
instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  
If the Board determines that new and material evidence has 
not been received, the adjudication of the particular claim 
ends, and further analysis is neither required nor permitted.  
Any decision that the RO may have made with regard to a new 
and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 
1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) 
(holding that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claims for service 
connection has been received, the Board will proceed, in the 
following decision, to adjudicate these new and material 
issues in the first instance.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service 
connection for diabetes mellitus.  The Veteran did not 
perfect an appeal of that decision.

2.  Evidence received since the December 1972 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for diabetes mellitus.

3.  In an October 1981 rating decision, the RO denied service 
connection for a skin disorder.  The Veteran did not perfect 
an appeal of that decision.

4.  Evidence received since the October 1981 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a skin disorder.

5.  In a December 1980 decision, the Board denied service 
connection for hypertension; the Chairman of the Board has 
not ordered reconsideration of that decision.

6.  Evidence received since the December 1980 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.






CONCLUSIONS OF LAW

1.  The December 1972 RO decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C. 4005 
(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for 
diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

3.  The October 1981 RO decision that denied service 
connection for a skin disorder is final.  38 U.S.C. 4005 (c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

4.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for 
diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

5.  The December 1980 Board decision that denied service 
connection for hypertension is final.  38 C.F.R. § 18.104 
(1980).

6.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003, September 2006, and 
February 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The September 2006 and February 2009 
letters, along with an April 2006 letter, also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
October 2003, September 2006, and February 2009 notice 
letters included the criteria for reopening the previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for the 
claims on appeal that were found insufficient in the previous 
denials.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The Veteran was provided with a VA examination in connection 
with his claims in April 2009.  In general, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
However, the Board observes that VA has no specific duty to 
conduct an examination with respect to the claims on appeal 
requiring the presentation of new and material evidence to 
reopen it because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
Since the claims decided herein involve whether sufficient 
evidence has been submitted to reopen previously disallowed 
claims for service connection, any questions as to the 
adequacy of the VA examination obtained in this case are 
moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence).  As described 
in further detail below, there is no indication from the new 
evidence that the Veteran's currently has diabetes mellitus, 
hypertension, or a skin condition resulting from active 
service or secondary to a service connected disability.  As 
the new evidence does not address the elements that were 
found insufficient in the previous denials of the Veteran's 
claim, the Board finds that the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the Veteran's claims.  

The Veteran has also declined the opportunity to present 
testimony before a Veterans Law Judge.  In light of the 
foregoing, the Board concludes that VA has met its duties to 
notify and assist under the VCAA.  

Diabetes Mellitus 

In a December 1972 rating decision, the RO denied service 
connection for diabetes mellitus.  The Veteran was informed 
of that decision and he did not file a timely appeal.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
August 1999 decision is final because the Veteran did not 
file a timely appeal.  See 38 U.S.C. § 4005 (c) 7105 (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The claim of entitlement to service connection for diabetes 
mellitus may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  It is observed that 38 
C.F.R. 
§ 3.156(a), pertaining to new and material evidence, was 
revised effective August 29, 2001.  Such amendments expressly 
apply only to claims filed on or after that date.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  As the Veteran's 
claim to reopen was submitted in June 1994, prior to the 
effective date of the amendment, the Board is deciding this 
appeal under the prior version of the regulation, which reads 
as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim. 

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).   However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran now asserts that his diabetes mellitus is 
secondary to his service-connected PTSD.  Although in the 
previous denial VA did not consider whether service 
connection was warranted for diabetes mellitus as secondary 
to service-connected PTSD, separate theories in support of a 
claim for a particular benefit are not equivalent to separate 
claims and a final denial on one theory is a final denial on 
all theories.  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory. Robinson v. Mansfield, 21 Vet App 
545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

In denying the claim for service connection for diabetes 
mellitus in December 1972, the RO determined that there was 
no evidence the Veteran developed diabetes mellitus during 
active military service, or within the year following 
separation from service.  Evidence at that time included 
service treatment records, post-service treatment records, 
and a VA examination report. 

The new evidence since the December 1972 rating decision 
consists of VA and private medical records which show an 
assessment and/or a history of diabetes mellitus.  Also 
included in the new evidence is an April 2009 VA examination 
report.  Upon extensive evaluation and pertinent testing of 
the Veteran, the April 2009 examiners concluded that the 
Veteran did not have a current diagnosis of diabetes 
mellitus.  In reviewing the record, the examiners noted that 
there were sporadic notations as to diabetes mellitus but 
without laboratory work ups to verify any such diagnosis.  

Significantly, none of the new evidence shows that the 
Veteran developed diabetes mellitus in service or within a 
year of service discharge or that diabetes mellitus is 
etiologically related to service connected PTSD.  
Accordingly, the additional evidence received since the last 
final prior denial of service connection for diabetes 
mellitus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The claim 
for service connection, therefore, cannot be reopened on the 
basis of such additional evidence.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran indicating that he has 
diabetes mellitus related to service.  As a layperson, he is 
without ostensible medical expertise and is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

Although the Veteran has submitted new evidence since the 
December 1972 rating decision, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence demonstrating that diabetes 
mellitus developed in service or within a year of service 
discharge.  There is also no competent medical evidence of a 
nexus between service and any current diabetes mellitus. 
Additionally, without a current competent medical diagnosis 
of diabetes mellitus, there is no basis for a claim on a 
secondary basis to his service connected PTSD.  See 38 C.F.R. 
§ 3.310.  Thus, the claim for service connection for diabetes 
mellitus is not reopened, and the benefit remains denied.

A Skin Disorder

In an October 1981 rating decision, the RO denied service 
connection for a skin disorder, specifically neurodermatitis.  
The Veteran was informed of that decision and he did not file 
a timely appeal.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  The October 1981 decision 
is final because the Veteran did not file a timely appeal.  
See 38 U.S.C. § 4005 (c) 7105 (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1972).

As noted above, the claim of entitlement to service 
connection for a skin disorder may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  As the Veteran's claim to reopen here was submitted 
in June 1994, prior to the effective date of the amendment, 
the Board is deciding this appeal under the prior version of 
the regulation as cited above.  See 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).

The Board also notes that the Veteran is now seeking service 
connection secondary to service-connected PTSD.   As noted 
above, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
See Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

In denying the claim for service connection for a skin 
disorder in October 1981, the RO noted that while 
neurodermatitis was noted upon entry into service, there was 
no evidence that it was aggravated in service beyond the 
normal progression of the disorder.  Evidence at that time 
consisted of service treatment records, post-service 
treatment records, and a VA examination report. 

The new evidence since the October 1981 rating decision 
consists of VA and private medical records showing treatment 
for a skin disorder, to include a diagnosis of lichen planus.   
Also of record is an April 2009 VA examination report which 
was completed in conjunction with review of the claims 
folder.  The examiners noted that the Veteran mentioned a 
history of a skin disorders to examiners in the past, but 
there were no physical examination findings or documentation 
of any treatment.  The examiners noted that there was no 
treatment for skin disease in the past 12 months. 

Notably absent from the new evidence is evidence 
demonstrating that a skin disorder was aggravated beyond its 
normal progression in service.  Accordingly, the additional 
evidence received since the last final prior denial of 
service connection for a skin disorder is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The claim for service connection, 
therefore, cannot be reopened on the basis of such additional 
evidence.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran indicating that he has a 
skin disorder related to service.  As a layperson, he is 
without ostensible medical expertise and is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

Although the Veteran has submitted new evidence since the 
October 1981 rating decision, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence demonstrating that a skin disorder 
was aggravated beyond normal progression during service.   
There is also no competent medical evidence of a nexus 
between service and any current skin disorder.  Additionally, 
without a current diagnosis of a skin disorder, there is no 
basis for a claim on a secondary basis to PTSD.  See 38 
C.F.R. § 3.310.  Thus, the claim for service connection for a 
skin disorder is not reopened, and the benefit remains 
denied.

Hypertension

In a December 1980 decision, the Board denied service 
connection for hypertension.  The Veteran was informed of 
that decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The December 
1980 decision is final, and the Chairman of the Board has not 
ordered reconsideration of that decision.  38 C.F.R. § 18.104 
(1980).

As noted above, the claim of entitlement to service 
connection for hypertension disorder may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  As the Veteran's claim to reopen was submitted in 
June 1994, prior to the effective date of the amendment, the 
Board is deciding this appeal under the prior version of the 
regulation as cited above.  See 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

The Board also notes that the Veteran is now seeking service 
connection secondary to service-connected PTSD.  As noted 
above, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
See Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

In denying the claim for service connection for hypertension 
in December 1980, the Board determined that there was no 
evidence of elevated blood pressure readings during the 
Veteran's period of active service.  The Board also noted 
that although there was medical evidence of elevated blood 
pressure readings during the first post-service year, there 
was no evidence that the Veteran developed hypertension to a 
degree of 10 percent.  Evidence at that time included service 
treatment records, post-service treatment records, and a VA 
examination report.   

The new evidence since the December 1980 rating decision 
consists of VA and private medical records showing diagnoses 
and/or history of hypertension.   Also of record is an April 
2009 VA examination report which was completed in conjunction 
with review of the claims folder.  The examiners noted that 
the Veteran did not have a current diagnosis of hypertension.  
They also noted that the Veteran had six isolated elevated 
blood pressure readings but no documentation around those 
readings for illnesses or pain that may have been causative; 
and all other blood pressure readings were normal.  

Notably absent is evidence of hypertension in service, or of 
hypertension which manifested to a degree of 10 percent 
within one year of service discharge.  Accordingly, the 
additional evidence received since the last final prior 
denial of service connection for hypertension is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim for service 
connection, therefore, cannot be reopened on the basis of 
such additional evidence.  38 C.F.R. 
§ 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran indicating that he has 
hypertension related to service.  As a layperson, he is 
without ostensible medical expertise and is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

Although the Veteran has submitted new evidence since the 
December 1981 rating decision, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence demonstrating hypertension in 
service or that such a disability manifested to a degree of 
10 percent within a year of service discharge.  There is also 
no competent medical evidence of a nexus between service and 
any current hypertension.  Additionally, without a current 
diagnosis of hypertension, there is no basis for a claim on a 
secondary basis to PTSD.  See 38 C.F.R. § 3.310.  Thus, the 
claim for service connection for hypertension is not 
reopened, and the benefit remains denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
diabetes mellitus is denied.

New and material evidence not having been received, the 
application to reopen a claim for a skin disorder is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hypertension is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


